DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nevin (US PGPub 2014/0047637 A1) in view of Zhu (CN 107417018 B).
With respect to claim 1, Nevin teaches a sanitary, sedimentation trap broadly consistent with the invention [Abs] which includes a container, lid, and inflow and outflow pipes which pass through the lid [Fig. 1] to allow flow into the container.
Nevin is silent to the provision of a sheet of filtration material within the container, below the lid, positioned such that the inflow and outflow pipes pass through the material.  However, Zhu teaches a wastewater treatment system [0002] to remove floating material such as grease, and teaches employing an oil adsorption device in which the top of the device is provided with an adsorption membrane onto which floating materials may adsorb (assisted by e.g. bubble injection).  The adsorption layer is designed to be removable e.g. via a robotic arm [0012].  The system is designed to provide high effectiveness while having low construction, operating, and maintenance costs [0020].
It would have been obvious to one of ordinary skill in the art to modify the trap taught by Niven to feature an adsorbent membrane layer below and/or attached to the lid in order to gain the benefit of allowing simple, efficient, low maintenance adsorption of floating materials such as oils, thereby improving the quality of the effluent.  It would have been obvious to ensure that the inlet and outlet pipes pass through the membrane (as with the lid) and open into the space below because, as in Zhu, the adsorbent layer is designed to be removable from its top surface and to contact floating material from its bottom surface.
With respect to claims 2 and 4, it would have been obvious to provide the membrane and the lid as an attached/unitary configuration because, as above, Zhu already teaches that the membrane may conveniently be constructed and positioned at the top of the chamber in a manner that allows removal from above, similar to the lid taught by Nevin.
With respect to claim 5, the claimed method would be the normal manner of using the combined device of Nevin and Zhu.  Providing the appropriate elements in the appropriate position would have been obvious over the combination as discussed above, and thereafter flowing water into .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nevin in view of Zhu, in view of or with support from Hopkins et al (US PGPub 2017/0209809 A1).
	Nevin and Zhu teach as above but are silent to the use of an adhesive to attach a membrane to the lid.
	However, adhesives are well known in the art as a means of attaching a material layer to a structure, and would have been obvious to employ for their well-known and expected function.  See e.g. Hopkins, which teaches devices including sedimentation filters and the like, and structures with filters, housings, and lids, and which teaches that cartridges and lids may be attached to each other through suitable means such as heat sealing, adhesive sealing, or other means [0033].

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 2,253,451) in view of Zhu.
	With respect to claim 1, Bach teaches a device for clarification and sedimentation [pg. 1 lines 1-20] which includes [Fig. 1] a container/tank (10) with an inlet (11) and outlet (37) e.g. for supernatant removal, both of which pass into the container of the device through a suitable cover (15).  The system provides for sedimentation as well as floatation of grease and scum and the like [pg. 3, left column, lines 9-37].
Bach is silent to provision of a sheet of filtration material at or below the cover, such that the inflow and outflow pipes pass through the sheet.  However, Zhu teaches a wastewater treatment system [0002] to remove floating material such as grease, and teaches employing an oil adsorption device in which the top of the device is provided with an adsorption membrane onto which floating materials may adsorb (assisted by e.g. bubble injection).  The adsorption layer is designed to be removable e.g. via a robotic arm [0012].  The system is designed to provide high effectiveness while having low construction, operating, and maintenance costs [0020].
It would have been obvious to one of ordinary skill in the art to modify the device taught by Bach to feature an adsorbent membrane layer below and/or attached to the cover in order to gain the benefit of allowing simple, efficient, low maintenance adsorption of floating materials such as oils, thereby improving the quality of the effluent.  It would have been obvious to ensure that the inlet and outlet pipes pass through the membrane (as with the cover) and open into the space below because, as in Zhu, the adsorbent layer is designed to be removable from its top surface and to contact floating material from its bottom surface.

    PNG
    media_image1.png
    406
    554
    media_image1.png
    Greyscale

With respect to claims 2 and 4, it would have been obvious to provide the membrane and the lid as an attached/unitary configuration because, as above, Zhu already teaches that the membrane may conveniently be constructed and positioned at the top of the chamber in a manner that allows removal from above.
With respect to claim 5, the claimed method would be the normal manner of using the combined device of Bach and Zhu.  Providing the appropriate elements in the appropriate position would have been obvious over the combination as discussed above, and thereafter flowing water into the inflow pipe, allowing sedimentation, and flowing supernatant water out through the outflow pipe would be standard method of using the device taught by Bach.  Additionally allowing floating material to be captured by the top membrane would have been an obvious modification in view of Zhu, which teaches such a membrane positioned in such a manner to adsorb floating material.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Zhu, in view of or with support from Hopkins et al.
	Bach and Zhu teach as above but are silent to the use of an adhesive to attach a membrane to the lid.
	However, adhesives are well known in the art as a means of attaching a material layer to a structure, and would have been obvious to employ for their well-known and expected function.  See e.g. Hopkins, which teaches devices including sedimentation filters and the like, and structures with filters, housings, and lids, and which teaches that cartridges and lids may be attached to each other through suitable means such as heat sealing, adhesive sealing, or other means [0033].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777